

	

		II

		109th CONGRESS

		1st Session

		S. 490

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2005

			Mrs. Clinton (for

			 herself and Mr. Schumer) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To direct the Secretary of Transportation to work with

		  the State of New York to ensure that a segment of Interstate Route 86 in the

		  vicinity of Corning, New York, is designated as the Amo Houghton

		  Bypass. 

	

	

		1.FindingsCongress finds that—

			(1)Amo Houghton first served the United States

			 by volunteering for military service during World War II as a Private First

			 Class in the Marine Corps;

			(2)Amo Houghton earned

			 a bachelor’s degree from Harvard University and a master’s degree from the

			 Harvard School of Business;

			(3)Amo Houghton

			 worked as the chief executive officer of Corning, Incorporated, before running

			 for Congress and is remembered fondly for his tremendous efforts to rebuild the

			 city of Corning, New York, and the Chemung Valley in the aftermath of Hurricane

			 Agnes and the devastating flood of 1972;

			(4)while working at

			 Corning, Incorporated, while serving in Congress, and after serving in

			 Congress, Amo Houghton worked to enhance the economy of the Southern Tier,

			 Finger Lakes, and Rochester regions of New York;

			(5)Amo Houghton

			 worked tirelessly with others to fund the building projects that brought New

			 York State Route 17 to the necessary standards to be designated as Interstate

			 Route 86;

			(6)a

			 major project required to upgrade New York State Route 17 to Interstate

			 standards, and to eliminate a glaring problem and safety hazard on that route,

			 was the construction of a bypass route around the city of Corning, New

			 York;

			(7)during his service

			 on the Ways and Means Committee of the House of Representatives, Amo Houghton

			 was a champion of many economic, trade, and health issues, including numerous

			 tax simplification measures and the successful passage by the House of

			 Representatives and the Senate of the Clean Diamond Trade Act (Public Law

			 108–19), which was signed into law by President George W. Bush;

			(8)Amo Houghton was an

			 active member of the International Relations Committee of the House of

			 Representatives and served as chairman of the Canada-United States

			 Interparliamentary Group, the Asia-Pacific Parliamentary Forum, the Oxford

			 Forum, and the United States-Japan Economic Agenda Forum, and vice chairman of

			 the Africa Subcommittee of the International Relations Committee;

			(9)Amo Houghton

			 served Congress in many other ways, including by working as—

				(A)a founding member

			 of the Bipartisan Retreat Committee of the House of Representatives;

				(B)a founding member

			 of the Members and Family Room Committee of the House of Representatives;

			 and

				(C)cochairman of the

			 Faith and Politics Institute; and

				(10)Amo Houghton will

			 always be remembered by his colleagues in Congress as a man of principle,

			 statesmanship, moderation, bipartisanship, and civility.

			2.Amo Houghton

			 BypassThe Secretary of

			 Transportation shall work with the State of New York to ensure that the 3-mile

			 segment of Interstate Route 86 between the interchange of Interstate Route 86

			 with New York State Route 15 in the vicinity of Painted Post, New York, and the

			 interchange of Interstate Route 86 with New York State Route 414 in the

			 vicinity of Corning, New York, is known and designated as the Amo

			 Houghton Bypass.

		

